


AMENDMENT TO
CONVERGYS CORPORATION PENSION PLAN
(EGTRRA RESTATEMENT)




Convergys Corporation Pension Plan is hereby amended effective as of December
31, 2011 to clarify the Participants who prior to December 31, 2011 were
entitled to a death benefit under Section 11.2 and to eliminate the death
benefit for all remaining eligible Participants as of December 31, 2011:
The last sentence of Section 11.2 is deleted and the following is added to the
end thereof:
Notwithstanding any other provision of this Section 11.2 to the contrary, no
death benefit shall be payable under this Section 11.2 to any person claiming by
or through a Participant described in the immediately preceding sentence who
dies after December 30, 2000. Notwithstanding any other provision of this
Section 11.2 to the contrary, no death benefit shall be payable under this
Section 11.2 to any person claiming by or through a Participant who (i) was a
Participant on January 1, 1999, (ii) was not an employee on December 30, 2000
and (iii) who dies after December 31, 2011.
IN WITNESS WHEREOF, Convergys Corporation has hereunto caused its name to be
subscribed this 29th day of June, 2011.


CONVERGYS CORPORATION


By________________________
Title: Chief Executive Officer,
Convergys Corporation




